UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) ofThe Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 31, 2012 ROYAL CARIBBEAN CRUISES LTD. (Exact Name of Registrant as Specified in Charter) Republic of Liberia (State or Other Jurisdiction of Incorporation) 1-11884 98-0081645 (Commission File Number) (IRS Employer Identification No.) 1050 Caribbean Way, Miami, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 305-539-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Shareholders of Royal Caribbean Cruises Ltd. was held on May 31, 2012 for the following purposes: ·To elect four members to our Board of Directors as Class I directors for a term of three years each; ·To hold an advisory vote to approve the compensation of our named executive officers; ·To ratify the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December31, 2012; and ·To consider and act upon a shareholder proposal regarding corporate political contributions. We had 217,839,113 outstanding shares of our Common Stock as of April 2, 2012, the record date for the Annual Meeting.172,075,502 shares of Common Stock were represented in person or by proxy at the Annual Meeting, which was sufficient to constitute a quorum for the purpose of transacting business. The final voting results for each proposal are set forth below: Election of Directors Director Nominee Votes For Votes Against Abstentions Broker Non-Votes Morten Arntzen Bernard W. Aronson Richard D. Fain Ann S. Moore Each of the four nominees listed above was elected to the Board of Directors, having received the affirmative vote of a majority of the votes cast with respect to the election of directors. Advisory Vote on Compensation of Named Executive Officers Number Percentage of Votes Cast Votes For 92.45% Votes Against 7.55% Abstentions — Broker Non-Votes — The compensation of our named executive officers was approved on an advisory basis, having received the affirmative vote of a majority of the votes cast with respect to such proposal. Ratification of the Auditors Number Percentage of Votes Cast Votes For 99.78% Votes Against 0.22% Abstentions — Broker Non-Votes — — The selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2012 was ratified, having received the affirmative vote of a majority of the votes cast with respect to such proposal. Shareholder Proposal Regarding Corporate Political Contributions Number Percentage of Votes Cast Votes For 19.23% Votes Against 80.77% Abstentions — Broker Non-Votes — The shareholder proposal was not approved, having failed to receive the affirmative vote of a majority of the votes cast with respect to such proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL CARIBBEAN CRUISES LTD. Date: May 31, 2012 By: /s/Bradley H. Stein Name: Bradley H. Stein Senior Vice President, General Counsel & Secretary Title:
